ACN 009 235 634 Level 9, 28 The Esplanade PerthWestern Australia6000 PO Box5643 St George’s Terrace PerthWestern Australia6831 Telephone: (61-8) 9226 Facsimile:(61-8) 9226 Email: info@cityviewcorp.com Web:www.cityviewcorp.com DATE: January 13, 2009 TO: Tracie Towner United States Securities and Exchange Commission Division of Corporation Finance (Tel) 202-551-3744 (Fax) 202-772-29369 RE: CityView Corporation Limited’s Form 20-F for Fiscal YearEnded December 31, 2007 Number of pages including cover sheet:3 Dear Tracie, Please see attached, a Company response to SEC letter dated December 18, 2008 in relation to CityView Corporation limited’s Form 20-F for Fiscal Year Ended December 31, 2007. We have also lodged for filing on EDGAR, a revised 2007, Form 20-F with the appropriate amendments. The Company in the process of finalizing its 2008 Annual Report and the audit of this report is due to commence shortly, when completed the Company will lodge its Form 20-F for Fiscal Year End 2008. Any correspondence may be addressed to myself, Paul Williams by email to paulw@cityviewcorp.com or by (Tel) 61-8-9226 4788 or (Fax) 61-8-9226 4799 Regards Paul Williams Company
